Citation Nr: 1235628	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  06-35 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for a variously diagnosed lumbar spine disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim seeking service connection for a "back condition".  The Veteran requested a Travel Board hearing.  He subsequently filed motions to reschedule the hearing and ultimately, in October 2009, withdrew the hearing request.  In April 2010, the case was remanded for additional development.  An interim (April 2011) rating decision granted service connection for thoracic spine compression fracture at T7-8, rated 0 percent, effective October 26, 2005.  In July 2011, the Board granted service connection for a left ankle disability, and remanded the current issue to the RO.  


FINDINGS OF FACT

The Veteran's transitional L5 vertebra noted in service is a congenital defect; his other lumbar spine pathology, including degenerative joint disease (DJD or arthritis), degenerative disc disease (DDD), and stenosis was not manifested in service; arthritis was not manifested in the first year following his discharge from active duty; and the variously diagnosed lumbar spine disability is not shown to be related to his service, or to have been caused or aggravated by his service-connected thoracic spine disability.


CONCLUSION OF LAW

Service connection for a low back disability (to include lumbar spine transitional vertebra, DJD, DDD, and stenosis) is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

A December 2005 letter, which preceded the March 2006 initial adjudication of the Veteran's claim seeking service connection for a back disability, explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  A July 2006 letter provided notice regarding how effective dates of awards and degree of disability are determined/assigned.  The claim was subsequently readjudicated, curing any notice timing defect.  The downstream issue (flowing from the award of service connection for thoracic spine disability) of secondary service connection was addressed in a June 2012 supplemental statement of the case.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent service treatment records (STRs) and available post-service treatment records have been secured.  By July 2011 correspondence the RO sought the Veteran's assistance in securing additional private medical records; he did not respond, and it is assumed that such records are unavailable.   The RO arranged for VA examinations and/or medical opinions in February 2008, February 2011, and June 2012.  The examinations and opinions cumulatively are adequate as they encompass consideration of all relevant information and include explanation of rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter on appeal, and that no further development of the evidentiary record is necessary.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, Analysis 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §  3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Congenital or developmental defects "are not diseases or injuries within the meaning of applicable legislation."  38 C.F.R. § 3.303(c).  The Court has recognized that congenital diseases, but not defects, may be service connected.  See Winn v. Brown, 8 Vet.App. 510, 516 (1996).  In Winn, the Court held that the term "disability," as used in 38 U.S.C.A. § 1110, cannot include "non-disease or non-injury entities such as congenital defects," because it would lead to the absurd result of requiring the Secretary to meet his burden of rebuttal under the presumption of soundness "only by evidence of disease or injury when a congenital defect is neither a disease nor an injury."  

A precedential VA General Counsel opinion explains that a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  VA Gen. Couns. Prec. 82-90 at p. 2.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).  

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of a service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury or a service-connected disability and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
The Board notes that it has reviewed all of the evidence in the Veteran's claims file, as well as in "Virtual VA" (VA's electronic data storage system, which at this time contains no pertinent evidence or information), with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

On service entrance examination in August 1966, the Veteran denied having or having had back pain, except for in his coccyx.  During service (in December 1967) he was seen privately for complaints related to a back injury sustained while tubing. He had landed flat on his back, got up and walked, but then became weak due to pain and cold.  On examination, there was tenderness over both scapulae and at the paravertebral muscles, but not over his spine.  His arms and legs had good strength.  X-rays revealed mild anterior wedging of the bodies of T7 and T8 which appeared to represent an acute injury.  The lumbar spine showed no evidence of acute bony injury or subluxation.  The lower most lumbar vertebra was transitional in form.  The diagnosis was back contusion; bedrest was prescribed.  No other treatment in service is shown.  On service discharge examination in May 1970, the Veteran reported having had back trouble.  His spine was normal on clinical evaluation.  

The earliest available postservice treatment record mentioning low back problems is an April 2001 VA medical record noting that the Veteran's complaint of low back pain radiating down his left lower extremity for 3-4 years.  He reported persistent progressive numbness and tingling into the bottom of his left foot, interfering with ambulation at times.  The clinical history and physical examination were consistent with lumbar stenosis with progressive deficits.  X-rays revealed a developmental variant low lying transitional L5; disc space narrowing; probable associated DDD with a developmental variant low lying L5; spondylosis at L1, L3, L4, and L5; and DJD at facet joints, L2-L3, L3-L4, L4-L5, and L5-S1.  May 2001 VA magnetic resonance imaging (MRI) revealed lumbar spondylosis and spinal stenosis with a grade I spondylolisthesis of L4 on L5.  

On April 2002 VA examination, the Veteran reported that up until 2 years prior he was a construction worker in a lumber yard.  He reported that for the past 25-30 years, he had had on and off back pain which now was constant.  

On May 2002 evaluation by T.H., M.D., the Veteran reported progressive low back pain for at least the last 8 to 10 years.  He reported a back injury that was treated in the military, "in 1960", considered to probably have been thoracic compression fractures, based on available X-rays.  It was noted that he had received chiropractic treatment for relief.  About a year before the current evaluation, his pain had become very severe.  An MRI scan revealed spondylolisthesis at L4-L5 with resultant lumbar stenosis at the L4-L5 level.  The impression was degenerative lumbar disc disease (which Dr. T.H. noted was an apparent progression of the Veteran's longstanding problems).  

In October 2006 the Veteran noted that a National Institute of Arthritis and Musculoskeletal Diseases article indicates that spinal stenosis may occur in younger people who suffer an injury to the spine.

On VA examination in February 2008, it was noted that the Veteran's claims file was reviewed, and that he had hurt his back tubing in December 1967.  X-rays revealed a possible compressed T10; the diagnosis was contusion of the back.  The dorsal spine X-ray report from December 1967 was reviewed and found to show wedging of T7 and T8 and loss of anterior height; a December 1967 lumbar spine X-ray was noted to be negative except for transitional lower-most vertebra.  A May 2001 lumbar spine MRI was found to show spondylosis and spinal stenosis with grade I spondylolisthesis L4-5.  The Veteran reported that at separation he had symptoms in his mid- and lower back and pain in the extremities, right greater than left.  The examiner opined that the Veteran had deformities of T11 and T12 and multilevel lumbar DDD, DJD, and sacralization at L5 which was a congenital condition, and spondylolisthesis L4-5 which was either congenital or developmental.  He indicated that the Veteran's current lumbar spinal stenosis did not begin in service as far as he could tell and was not related to his probable compression fractures of the thoracic spine.  There was nothing in the record to indicate he had any difficulty other than in the thoracic spine.  The likely etiology of his current low back disorder was congenital, sacralization of L5 congenital/developmental, L4-5 spondylolisthesis with a natural history of progression leading to spinal stenosis and DDD.  

In April 2008, the Veteran asserted that two VA neurologists had agreed that his accident in 1967 was a probable cause of his stenosis, but they were unwilling to put it in writing.  

On February 2011 VA examination, the Veteran's medical history (to include his dates of service and separation examination, the February 2008 VA examination report showing the history of the Veteran landing flat on his back in 1967, and the May 2002 report from Dr. H.) was reviewed.  The Veteran reported to the February 2011 examiner that while tubing during service, he flew 20 feet through the air, landing on his back.  At separation, his back was still bothersome, but he wanted to be discharged from service and so he did not mention the condition.  He did not start seeing VA providers for his spine until 2000.  Currently, he had low back pain with radiation through both lower extremities.  The  diagnoses were T7-8 remote compression fracture, occurring in service; and spondylosis of the thoracolumbar spine with DDD and stenosis of the lumbar spine, with spondylolisthesis.  The examiner concluded that the Veteran's lumbar spine spondylosis with DDD and stenosis, spondylolisthesis, and bilateral lower extremity radiculopathy was less likely as not caused by or a result of back injury sustained in service.  The rationale given was that there was a negative lumbar spine X-ray from 1967, with no mention of low back pain until the 2000's based on records reviewed, including in notes from the 1980's and 1990's.  Chronicity was not demonstrated by available interim records.  An MRI from 2001 (done for claudication symptoms) revealed congenital or developmental narrowing from the mid-L1 level down.  Although these findings were not evident on a negative lumbar spine X-ray in 1967 done for his tubing injury in general, there is no evidence that he had a lumbar spine condition related to service.  He additionally had morbid obesity, adding extra strain to his frame over the years.  
In September 2011, the Veteran indicated that everything he had read about spinal stenosis indicates that it may be caused by trauma, and he cited medical website links, one of which was quoted as indicating that such pathology may occur in younger people who suffer an injury to the spine.  He also indicated that no one else in his family has had a congenital spine problem.

The RO/AMC sought a clarifying medical opinion in this matter.  The consulting VA physician's response (based on review of the claims file) was received in June 2012 .  The opinion- provider noted the Veteran's dates of service, the snow tubing accident therein, and the examination findings and X-rays taken at the time, as well as the postservice treatment reports.  The consulting physician opined that the Veteran's current lumbar DDD and facet degenerative joint disease with resultant lumbar spinal stenosis and associated low back pain and bilateral lower extremity radiculopathy were less likely than not incurred in or caused by the injury in service, and were not caused or aggravated by the service connected compression fractures of the thoracic spine.  The explanation provided included that spondylolisthesis was a congenital condition and was in all probability asymptomatic.  The sacralization is a congenital condition and associated with the narrowing of L5-S1 because of the transitional vertebrae.  DDD at L2-3 and L3-4, with diffuse disc bulge at L3-4 as well as facet DJD, contributed to the spinal stenosis.  These were wear and tear-related problems and their likely etiology was the natural progression of the congenital sacralization L5 vertebrae and congenital developmental spondylolisthesis L4-5.  DDD at L2-3, L3-4 with diffuse disc bulge at L3-4 and facet DJD were opined to be responsible for the Veteran's debilitating progressive low back pain with radiculopathy involving both lower extremities. 

The Veteran has established service connection for a thoracic spine disability, and the matter before the Board at this time is whether or not service connection for lumbar spine pathology is likewise warranted.  

At the outset, the Board notes that the congenital transitional L5 vertebra identified is a congenital defect, and therefore not a compensable disease or injury.  See 38 C.F.R. § 3.303(c).  The Veteran argues (in September 2011) that no one else in his family had had a congenital back problem.  That fact has no bearing on the undisputed (from a medical standpoint) finding that the transitional vertebra is congenital in nature.    

The further lumbar spine pathology now shown includes DDD, DJD, and spinal stenosis.  There is no competent evidence that such pathology was manifested in service, or that lumbar arthritis was manifested in the first year following the Veteran's separation from active duty.  Consequently, service connection for such disability on the basis that it became manifest in service and persisted, or on a presumptive basis (for lumbar arthritis as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.   In that regard the Board observes that the Veteran is not competent to establish by his own observation and opinion that he had lumbar pathology while in service.  While he is competent to observe and report that he had back pain while on active duty, the etiology of such pain (i.e., whether it stemmed from his now service-connected thoracic spine disability or from acquired lumbar pathology is a complex medical question beyond the capability of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  

It is not in dispute that the Veteran sustained a back injury while tubing in service.  What remains to be resolved is whether or not any current lumbar pathology may be directly related to such injury (or was caused or aggravated by his now service connected thoracic spine disability). 

The evidence that supports the Veteran's claim consists of his submissions of medical articles compiled from electronic sources suggesting that lumbar stenosis in younger adults may be trauma-related and the May 2002 opinion by Dr. T.H. essentially to the effect that the Veteran's lumbar disc disease was a "progression of   longstanding problems" (i.e., stemming from the tubing injury in service).   The medical articles the Veteran submitted are not probative evidence in the matter at hand.  Unaccompanied by a medical opinion specific to his case, they do not relate the Veteran's lumbar pathology to his service.  Furthermore, the suggestion of a nexus is stated in speculative terms, and lack the specificity to be probative supporting evidence.  Finally, they do not relate to the Veteran's specific situation, as they pertain to stenosis appearing in younger adults (and the Veteran's lumbar stenosis is first documented in the record after 2000, when he would no longer reasonably be considered younger (as he was born in 1947).  The opinion by Dr. T.H. likewise is lacking in probative value.  His opinion that the Veteran's lumbar DDD is an apparent progression of [the Veteran's] problems is nonspecific as to the problems (although it may be assumed that the reference is to the injury in service).  More significant is that the opinion is a bare conclusory statement unaccompanied by any explanation of rationale (that can be weighed against the opinions to the contrary).  In addition, Dr. T.H. identified the injury in service as a thoracic spine injury (supporting the award of service connection for thoracic, but not necessarily lumbar, pathology).  Finally, Dr. T.H.'s familiarity with accurate factual data may also be called to question (as he refers to an injury in the military in 1960,when in fact the Veteran's active duty commenced in 1966.  

Evidence against the Veteran's claim includes that lumbar spine pathology was not identified in the record prior to the 2000's, more than 30 years service, at which time the Veteran provided a history of 3-4 years of radiating low back pain [the Board does not question that he may have had back pain earlier, particularly in light of the fact that thoracic spine disability is service connected].  Furthermore,  VA examiners/record reviewers who provided opinions in 2008, 2011, and 2012 all concluded that the Veteran's lumbar acquired pathology is unrelated to service.  As these providers expressed familiarity with accurate factual data, and explained the rationale for their opinions, their opinions are probative evidence in this matter.  In particular, the provider of the opinion based on a review of the record in 2012 opined that the Veteran's DJD and DDD were wear and tear related degenerative conditions.  Furthermore, the February 2008 VA examiner opined that the Veteran's spinal stenosis was a natural progression of his congenital lumbar defect (and by inference not due to trauma in service).  This conclusion was endorsed by the February 2011 VA examiner and June 2012 VA consulting medical expert.  -Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's lumbar DJD, DDD, and stenosis are directly related to his service/injury therein.  

Remaining  for consideration is whether or not the Veteran's lumbar spine pathology may be service connected on the basis that it is secondary to his service connected thoracic spine disability.
The elements of a successful secondary service connection claim are: Evidence of the disability for which service connection is sought (here, it is not in dispute that the Veteran has lumbar DJD, DDD, and stenosis); a service connected disability (here residuals of thoracic compression fracture); and competent evidence of a nexus between the two.

Whether or not residuals of thoracic spine compression fracture caused or aggravated lumbar DJD, DDD, and/or stenosis is a medical question beyond the capability of lay observation.  See Jandreau, 492 F 3d. at 1377.  

The evidence that tends to support the Veteran's claim includes Dr. H.'s 2002 opinion indicating that the Veteran's current back disability represents progression of longstanding problems.  However, to be truly supportive of the Veteran's claim it requires inference and assumption (e.g.,, that the longstanding problem in question is the service-connected thoracic spine disability); without such assumptions and inferences it presents in vague and speculative terms that are lacking in probative value.  Furthermore it is a bare conclusory statement without explanation of rationale, and therefore does not allow for assessing the probative value it merits.  

Also tending to support the Veteran's claim are the internet articles he has submitted that relate the appearance of stenosis in younger subjects to their exposure to remote trauma (suggested here by the character of the service connected disability, i.e., compression fractures).  However, the articles are not specific to the Veteran's claim, are not accompanied by a supporting medical opinion, and also are not probative evidence in the matter at hand.  

Indeed, the only competent/medical evidence that directly addresses whether the Veteran's thoracic spine disability causes or aggravates his lumbar DDD, DJD, stenosis is in the opinions of the VA examiners/opinion-provider to the effect that there is no such nexus.  The opinions are accompanied by explanation of rationale, reflect familiarity with accurate factual data, and constitute probative evidence in this matter that, in the absence of competent and probative evidence to the contrary, is persuasive.  

Accordingly, the Board finds the preponderance of the evidence is against a finding that the Veteran's current acquired lumbar spine disability was caused or aggravated by his service-connected thoracic spine disability.  

As the preponderance of the evidence is against both direct and secondary service connection theories of entitlement, the preponderance of the evidence is against the Veteran's claim.  Hence, benefit of the doubt doctrine does not apply, and the appeal seeking service connection for lumbar spine disability must be denied.


ORDER

Service connection for a lumbar spine disability (to include transitional vertebra, DJD, DDD, and stenosis) is denied. 


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


